Citation Nr: 0946294	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss prior to December 16, 
2006, and 50 percent from December 16, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1946 to 
March 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, granting service connection for bilateral 
hearing loss and assigning a 20 percent disability rating, 
effective July 23, 2004.  In January 2006, the Veteran 
submitted a notice of disagreement (NOD) and subsequently 
perfected his appeal in December 2006.

In a June 2008 supplemental statement of the case (SSOC), the 
RO increased the Veteran's disability rating for bilateral 
hearing loss to 50 percent, effective December 15, 2006.

Because the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

The Board notes that the Veteran also filed a claim of 
entitlement to special monthly compensation for deafness in 
both ears in August 2008.  However, it appears from the 
record that the RO has not yet adjudicated this claim.  The 
Board notes that the Veteran submitted a statement in 
July 2009 indicating that he had contacted a VA call center 
regarding his claim of entitlement to special monthly 
compensation for deafness in both ears.  He states that he 
was advised that his claim was closed in October 2008 for 
failure to submit a VA Form 21-4142.  However, there is no 
indication in the claims file that his claim has been closed.  
Thus, the claim of entitlement to special monthly 
compensation for deafness in both ears is REFERRED to the RO 
for further action.


REMAND

The Veteran was last examined for his hearing loss disability 
in February 2008.  Although the VA examiner referenced 
several private treatment records and the date of the last VA 
examination, he noted that the Veteran's claims file was not 
available for review.  Moreover, the examiner did not discuss 
any of the functional effects caused by the Veteran's 
bilateral hearing loss, in accordance with Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the 
Board is of the opinion that the case must be remanded for a 
new VA audiological examination that fully describes any 
functional effects of the Veteran's hearing disability.

The Board also notes that the Veteran's December 2006 private 
audiogram results were not interpreted.  As the Board cannot 
interpret the graphical audiogram results itself, the results 
are not adequate for ratings purposes.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (holding that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Further, 
it is not clear whether a Maryland CNC speech discrimination 
test was performed, as required for VA rating purposes.  See 
38 C.F.R. § 4.85(a) (2009).  As such, the Veteran should be 
invited to submit a statement of clarification from the 
December 2006 audiologist, including an interpretation of the 
audiometric data, and/or to submit any additional private 
audiological treatment records or audiometric testing 
results.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file any updated VA treatment records 
dated from June 2008 to the present.

2.  Invite the Veteran to submit any 
additional private treatment records 
and/or to re-submit the December 2006 
private treatment record with an 
interpretation of the audiogram results at 
1000, 2000, 3000 and 4000 Hz. and an 
indication as to whether a Maryland CNC 
test was performed.

3.  The Veteran should be scheduled for a 
VA compensation examination in order to 
determine the severity of his bilateral 
hearing loss.  The claims folder must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examination report must reflect that such 
a review was conducted.  All indicated 
studies should be obtained.  The examiner 
must fully describe the functional effects 
caused by the hearing disability in the 
examination report.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to 
increased initial ratings for bilateral 
hearing loss should be readjudicated.  If 
the claim remains denied, an SSOC should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

